Citation Nr: 1513042	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  06-36 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1980 to January 1984, from August 1984 to May 1985, and from September 1985 to October 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2005 and May 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In the October 2005 rating decision, the RO, declined to reopen the Veteran's claim of entitlement to service connection for lumbar spine degenerative disc disease.  In the May 2010 rating decision, the RO, in relevant part, denied entitlement to service connection for bilateral hearing loss. 

The Veteran testified at a hearing before the undersigned in May 2013.  A transcript is of record.

In June 2013, the Board reopened the claim of entitlement to service connection for a low back disability and remanded both that claim and the claim for service connection for bilateral hearing loss for additional evidentiary development.


FINDINGS OF FACT

1.  The Veteran has a low back disability that was incurred during service. 

2.  The Veteran's has current bilateral hearing loss that was incurred as a result of service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.3.85 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      A.  Low Back Disability.

The Veteran clearly suffers from a current low back disability.  In a July 2013 VA examination report, an examiner diagnosed degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine.  Arthritis was confirmed via imaging studies.  

The Veteran contends that he developed low back pain during service at the same that he incurred service-connected ankle and knee disabilities.  Review of his service treatment records (STRs) shows that he injured his left ankle, which was later shown to be fractured, when jumping off a truck in 1981.  He was required to use a cast for six weeks and he continued to report ankle pain throughout service.  Treatment reports dated between 1983 and 1985 show that he also complained of bilateral knee pain, diagnosed as chondromalacia.  

While the STRs do not show reports of back pain, the Veteran has consistently reported that back pain began at approximately the same time as his knee and ankle disabilities.  Additionally, there is credible evidence that he received private chiropractic treatment for back symptoms during service.  

The Veteran's mother, a Certified Registered Nurse Practitioner, provided statements in November 2002 and April 2013 supporting the Veteran's contention that he received private treatment for back pain in December 1982 and January 1983.  The Veteran additionally submitted December 2002 and July 2004 statements from fellow service members who reportedly recalled that he suffered from back pain during service. 

Post-service treatment records show that the Veteran additionally received private chiropractic care for back pain from April 1990 to April 1991.  He then apparently incurred further back injury through a work-related accident in 1993.  A February 1993 MRI report showed disc degeneration at L4-5.  

The Veteran has provided multiple opinions from chiropractors, physical therapists, and physicians in support of his claim.  Notably, in May 2007 and January 2013 opinions, Ahmet Dervish, M.D., indicated that he had treated the Veteran for low back pain associated with DDD since May 2005, and that he had reviewed previous medical records and imaging studies.  He further noted that the Veteran developed low back pain in 1983, at the same time as knee and ankle injuries.  

Based on this information, he provided the opinion that to a reasonable degree of medical certainty he could say that the Veteran's back pain problems, and more specifically DDD, began during his military service.  Dr. Dervish's opinion is fully informed, well-reasoned, and fully articulated; and therefore, it is sufficient to satisfy the nexus requirement for service connection for a low back disability.  

July 2002 and July 2013 VA examiners provided negative opinion with respect to the etiology of the Veteran's low back disability.  The first opinion, however, relied on an inaccurate dates of onset of back pain; and the second relied largely on an absence of records of back treatment during service.  Thus, these opinions are of only limited probative value.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

      B.  Bilateral Hearing Loss

The results of a July 2013 VA examination showed only left ear hearing loss for VA purposes.  The results of a private July 2013 audiological evaluation, however, confirmed that the Veteran suffered from bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  Affording the Veteran the benefit of the doubt, he has current hearing loss disability for VA purposes.  

The Veteran's STRs show only normal hearing acuity during service for VA purposes.  He has credibly reported, however, that he was exposed to significant hazardous military noise from multiple types of aircraft during the process of "hot refueling," refueling while the machinery was still in operation, as a result of his military occupational specialty (MOS) as a fuels specialist.  His reports are credible and consistent with his MOS and the era and circumstances of his service.  

In support of his claim, the Veteran has submitted a January 2010 letter from Michael Thelen, Au.D., and a letter from Stephanie Long, Au.D., received in October 2011.  In the January 2010 letter, Dr. Thelen noted that the Veteran had mild bilateral sensorineural hearing loss (though not of a severity to be considered disabling for VA purposes), and provided the opinion that such hearing loss was more likely than not caused by the extreme noise that he was exposed to during service.  In the October 2011 letter, Dr. Long noted the Veteran's extensive exposure to hazardous military noise and explained that a difference in hearing acuity between the Veteran's ears appeared to have begun during service.  

The July 2013 VA examiner provided a negative opinion with respect to the etiology of the Veteran's hearing loss and based this opinion on a finding of a lack of a significant threshold change between enlistment and separation audiograms.  The examiner additionally referred to a medical study which concluded that "there is no scientific basis for delayed or late onset noise-induced hearing loss."  

The evidence is at least in equipoise with respect to whether the Veteran's current hearing loss is at least as likely as not etiologically related to significant hazardous military noise exposure.  Accordingly, the Veteran's claim must prevail.  

All doubt with respect to these claims is resolved in the Veteran's favor and the claims for service connection for a low back disability and for bilateral hearing loss are granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a low back disability is granted.

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


